CESsG-1AAneCWOZE3RBIE Document 24-7 FiteebOIGM LNs Payee Otol 5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

COMMISSIONS IMPORT EXPORTS.A., _)
Petitioner,
V. ' Civil Case No. 13-713 (RJL)
REPUBLIC OF THE CONGO, FILED
) MAR 31 2017

Respondent. tt

_ U.S. Distri t & Bankruptcy
MEMORANDUM ORDER plete US oie vetict of Cokembta

March’S 2, 2017 [Dkts. # 44, 48]

Currently pending before the Court are the Motion to Relieve Chadbourne & Parke
LLP as Counsel [Dkt. #44] and the petitioner’s Motion for Sanctions [Dkt. # 48]. After
considering the parties’ pleadings, the factual record, and the relevant law, I will GRANT
both motions.

In March 2016, Chadbourne & Parke LLP filed a motion to withdraw as counsel for
the Republic of Congo (“the Congo” or “respondent”). [Dkt. # 44]. The motion states that
the Congo instructed Chadbourne & Parke to cease all representation in February 2016 and
is no longer paying for its legal services. /d. at 2,5. Petitioner Commissions Import Export
S.A. (“Commisimpex” or “petitioner”) opposes the motion, and argues that the Court
should not grant the motion until substitute counsel enters an appearance. [Dkt. # 46].

The decision to grant or deny counsel's motion to withdraw is committed to the
Court’s discretion. Laster v. D.C., 460 F. Supp. 2d 111, 113 (D.D.C. 2006). The Local

Rules of our District state that the “(t]he court may deny an attorney's motion for leave
C&ase:- 10 mneveta4bsrek Deaument 23-7 -keeOTSOEM Prem Biot 5

to withdraw if the withdrawal would unduly delay trial of the case, or be unfairly
prejudicial to any party, or otherwise not be in the interests of justice.” LCvR 83.6(d).
Commisimpex argues that permitting Chadbourne & Parke to withdraw as counsel would
unfairly prejudice its ability to conduct post-judgment discovery and would allow the
Congo to further evade post-judgment discovery, and asks the Court to deny the motion
until substitute counsel enters an appearance. [Dkt. # 46].

I disagree. Chadbourne & Parke remains in an untenable and inequitable position.
The Congo has formally terminated counsel, has not paid its invoices, and is not
communicative with counsel. Commisimpex fails to explain how requiring Chadbourne
to nevertheless continue as record counsel will make the Congo any more responsive to
post-judgment discovery. To the extent that Chadbourne & Parke’s withdrawal may cause
a delay in post-judgment discovery, the 45-day deadline for complying with
Commisimpex’s post-judgment interrogatories (and the specter of monetary fines) that I
impose below will hopefully spur the Congo to engage new counsel with haste and comply
with post-judgment discovery, minimizing any prejudice to Commisimpex. As a result, I
will grant Chadbourne & Parke’s motion to withdraw as counsel.

As for the sanctions motion, petitioner issued post-judgment interrogatories to the
Congo on August 25, 2015. The Congo refused to respond to them, and petitioner filed a
motion to compel the Congo to answer the interrogatories. [Dkt. # 38]. On December 16,
2015, I granted petitioner’s motion and ordered the Congo to answer Commisimpex’s post-
judgment interrogatories and pay the attorney’s fees and costs associated with preparing

the motion to compel and reply. [Dkt. # 42]. In April 2016, Commisimpex moved for Rule

2
CHase: 1B intG0asnsret. Document 23-7 FiekhO DSUOBMS Parga Biot 5

37 sanctions on the grounds that the Congo had yet to comply with my December 2015
Order. In light of the Congo’s ongoing refusal to comply with this Court’s clear Order, I
find that sanctions are warranted and will grant Commisimpex’s Motion for Sanctions.!
As a result, it is hereby

ORDERED that Chadbourne & Parke’s Motion to Withdraw [Dkt. # 44] and
Commisimpex’s Motion for Sanctions [Dkt. # 48] are GRANTED; and it is further

ORDERED that Chadbourne & Park LLP is relieved as counsel for the Congo; and
it is further

ORDERED that pursuant to Local Rule 83.7(d), the Clerk shall mail copies of this
Order to the Congo at the last known addresses provided by counsel in the certificate of
service to its motion [Dkt. # 44 at 8]; and it is further

ORDERED that the Congo is in CIVIL CONTEMPT, pursuant to Federal Rule
of Civil Procedure 37(b)(2)(A)(ii) and the Court's inherent power to enforce compliance
with its orders, Armstrong v. Executive Office of the President, Office of Admin., 1 F.3d
1274, 1289 (D.C.Cir.1993), for its refusal to comply with this Court's December 16, 2015
Order; and it is further

ORDERED that the Congo, within 45 days from the date of the entry of this Order

on the docket, shall answer petitioner’s post-judgment interrogatories, and it is further

 

' To clarify, | deny Commisimpex’s request to impose sanctions on Chadbourne & Parke, as Commisimpex
has not met the high burden of showing that counsel was culpable for Congo’s noncompliance with my
Order. Further, I also deny Commisimpex’s request that the “Congo be precluded from asserting that its
property is immune from attachment or execution under the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1610 on the basis that it is not being used for commercial activity.”

3
CHase: 1B intG0asnsret. Document 23-7 Filed DSOBMs Pree Sot 5

ORDERED that if the Congo fails to answer the post-judgment interrogatories
within 45 days of the entry of this Order, the Congo shall show cause on or before the
expiration of the 45-day period why a fine payable to petitioner should not be imposed in
the amount of $5000 per week, doubling every four weeks until reaching a maximum of
$80,000 per week, unless and until DRC satisfies its discovery obligations under this Order;
and it is further

ORDERED that, pursuant to Federal Rule of Civil Procedure 37(b)(2), Congo shall
pay to petitioner the reasonable expenses, including attorney's fees, Commisimpex incurred
in making its motion for sanctions.

SO ORDERED. \

RICHARD K.LEON
United States District Judge

 
